Citation Nr: 1451435	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-17 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A review of the Veteran's Virtual VA claims file reveals a May 2014 Appellate Brief.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.

2.  The Veteran's tinnitus did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in April 2008, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any pertinent records that have not been requested or obtained.  

The Veteran was afforded a VA examination July 2008.  The Board finds that the VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board acknowledges the assertions made in the May 2014 Appellate Brief that the VA examination does not provide an adequate rationale for the conclusion that the Veteran's tinnitus is not related to service.  Specifically, the Veteran's representative contends that there was no reasoned medical explanation as to the continuity of the Veteran's tinnitus problems.  As will be discussed below, the Veteran has only given a vague onset of tinnitus that is not consistent with an onset in service, by stating that he "cannot remember not hearing it".  Therefore, the Board still finds the July 2008 VA examination to be adequate.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his bilateral hearing loss and tinnitus are related to his military service.  Specifically, exposure to noise from guns and artillery without hearing protection.  See February 2008 statement.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Turning to the evidence of record, the July 2008 VA examination shows that the Veteran has a current diagnosis of tinnitus and a current diagnosis of a bilateral hearing loss disability for VA purposes.  The Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
25
50
80
LEFT
30
35
50
75
70

Maryland CNC Word List Speech Recognition testing revealed a speech recognition score of 96 percent in both ears.  

Second, the Veteran's DD-214 shows that the Veteran's military occupational specialty was a supply specialist and he served in the Republic of Vietnam.  The Veteran reported at the July 2008 VA examination that he served in an artillery unit providing supplies and would "pitch in with the mortar team, etc., as needed".  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his in-service noise exposure. 

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of bilateral hearing loss or tinnitus.  The Veteran's September 1968 induction examination revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
0
X
15
LEFT
10
5
5
X
25


The Veteran's February 1971 separation examination shows that he underwent a voice whisper test and scored 15/15 in both the ears.  No puretone thresholds were taken.  The Veteran stated that since his last physical examination his condition had not changed.  He also stated that his condition was excellent.  

VA treatment records dated May 2001 to October 2008 show that the Veteran was treated for chronic tinnitus, however, no reported onset date was provided.  

After a review of the claims file, the July 2008 VA examiner noted that the Veteran had an audiogram in September 1968 that showed thresholds were within normal limits.  The examiner also noted that the Veteran passed a whisper voice test at separation.  The examiner explained that a whisper voice test cannot rule out a mild or high frequency hearing loss.  The examiner also noted that the Veteran did not report any hearing tests or assessments prior to a Lion's Club screening several years prior.  The examiner noted the above mentioned in-service noise exposure.  The Veteran reported that after service he worked in an oil field for a printing company and for the Illinois Department of Transportation as a welder.  The Veteran reported that he used hearing protection devices as required.  The Veteran also reported that he does carpentry in his spare time and uses hearing protection devices.  The Veteran reported that the onset of his tinnitus was that he "cannot recall not hearing it".  The examiner concluded that it was less likely the Veteran's hearing loss and tinnitus are service connected.  The examiner explained that although the Veteran only had a whisper voice test at separation, scientific evidence has shown that noise induced hearing loss does not progress beyond the natural aging process once exposure to noise has stopped (i.e. leaving the service).  The examiner also noted the amount of the Veteran's subsequent occupational noise exposure prior to OSHA regulations about hearing protection devices and continued occupational and recreational noise exposure.

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss and tinnitus.  

In this regard, the Board finds the July 2008 addendum opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Here, the July 2008 examiner is an audiologist and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  Furthermore, the VA examiner considered and acknowledged the Veteran's lay statements of record in reaching her conclusions. 

The Board acknowledges the Veteran's assertions that his bilateral hearing loss and tinnitus are related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of bilateral hearing loss and tinnitus, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss and tinnitus requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss and tinnitus are in any way related to his military service.

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, the Veteran does not contend, and the evidence of record does not demonstrate, that the Veteran has had continuous symptoms of bilateral hearing loss since service.  

There is also no evidence of record that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with bilateral hearing loss until July 2008, 37 years after discharge.  

The Board also acknowledges the Veteran's statement at the July 2008 VA examination that he "cannot recall not hearing" his tinnitus.  The Board also acknowledges the Veteran's representative's assertion that this statement is evidence of "continuity".  The Board notes that the Veteran is competent to report the onset of symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran's assertions constitute credible evidence of onset in service and ever since service.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

The Board finds that the Veteran's reported onset is vague in nature and has not been followed by any clarification or detail.  The Board also finds that the Veteran's own lay statements are not consistent with an actual onset of tinnitus during service and continued symptoms since service.  Additionally, the record does not otherwise indicate the onset of tinnitus during service or soon thereafter.  As stated above, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of tinnitus.  Instead, on the Veteran's February 1971 separation examination, the Veteran reported that his condition was excellent.  Additionally, the other lay and medical evidence of record fails to show complaints of tinnitus until March 2002, 30 years after service.  As such, the Board assigns no probative weight to the Veteran's statement that he "cannot recall not hearing" his tinnitus as evidence of tinnitus in service and ever since service.  

For all the foregoing reasons, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


